Name: Council Regulation (EEC) No 3722/89 of 6 November 1989 on the restriction of exports of certain steel products to the United States of America
 Type: Regulation
 Subject Matter: America;  international trade
 Date Published: nan

 18 12 . 89 Official Journal of the European Communities No L 368 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3722 /89 of 6 November 1989 on the restriction of exports of certain steel products to the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas utilization of the Community limits , based on allocations among Member States made in this way , would seem to be in keeping with the Community nature of these limits , considering that , in particular, the allocation method provides for a maximum use of export possibilities ; Whereas the allocation among the Member States of the total export possibilities which the Arrangement affords should take account of traditional trade patterns ; Whereas , as provided for in the Arrangement , measures must be taken to avoid abnormal concentration at certain times of exports to the United States ; Whereas the Community steel policy aims in particular at allowing the Community steel industry to adapt to the conditions of international competition; whereas , since the Arrangement is limited to products originating in the Community , it is necessary to provide that export licences issued to undertakings shall indicate the undertaking engaged in production of steel within the Community and established in the issuing Member State that is holding the allocation against which the licence is issued ; Whereas , in order to take account of the interests of distributive undertakings , it must be possible for these licences to be transferred not only between steel undertakings but also by steel undertakings to distributive undertakings , in particular where the steel undertakings decide to sell their products to such distributive undertakings; Whereas it appears necessary , and for the moment sufficient, that Member States ensure compliance with the different provisions of the regime laid down by applying the various penalties provided for in their laws; Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Community has concluded an arrangementX 1 ) (hereinafter referred to as 'the Arrangement') with the United States of America under which the amount of exports to the United States of certain steel products originating in the Community is to be limited to certain levels over an agreed period; whereas , moreover , it is necessary , pursuant to this Arrangement , to introduce in the Community measures to restrict the amount of these steel products exported to the United States; Whereas , in accordance with the Arrangement , the export restrictions cover steel products originating in the Community; whereas the origin of these products is determined in accordance with applicable Community legislation , that is to say Council Regulation (EEC) No 802/ 86 of 27 June 1968 on the common definition of the concept of the origin of goods (2 ), as last amended by Regulation (EEC) No 1769 / 89 ( 3 ); Whereas, for practical and management reasons, the quantitative export limits agreed by the Community must be allocated among the Member States , whereas, in order to do so , an allocation method must be established; whereas , thereafter, the Member States must share out the amounts allocated to them among undertakings in accordance with objective criteria; ( J ) See page 99 of this Official Journal . (2 ) OJ No L 148 , 28 . 6 . 1968 , p. 1 . ( 3 ) OJ No L 174 , 22 . 6 . 1989 , p. 11 . Whereas , in order to facilitate the application of the envisaged provisions , it is appropriate to set up a procedure establishing close cooperation between Member States and No L 368 / 2 Official Journal of the European Communities 18 . 12 . 89 the Commission in the framework of a Committee; whereas it is sufficient for this purpose to apply the procedure set up in Council Regulation (EEC) No 1023 / 70 of 25 May 1970 establishing a common procedure for administering quantitative quotas (*), Product category Quota Hot-finished bar 3,09 Cold-finished bar 6,63 Stainless bar 7,40 Carbon wire rod 5,70 Stainless wire rod 13,16 Alloy wire rod 19,68 Bar shapes under 80 mm 2,48 Structural 14,15 Sheet piling . 23,70 Stainless wire 15,34 Rails 9,26 Alloy tool steel 11,02 HAS ADOPTED THIS REGULATION: For the following categories , the Community export limits shall be as follows in metric tonnes : Article 1 1 . Community export limits are hereby established for the period 1 October 1989 to 31 December 1990 (hereinafter referred to as 'the initial period') for the year 1991 and for the period 1 January 1992 to 31 March 1992 (hereinafter referred to as 'the end period') for exports effected after 1 October 1989 from the Community to the United States of America (hereinafter referred to as 'the United States') of the steel products originating in the Community which are listed in Annex I. For the purposes of this Regulation, the United States shall comprise United States customs territory and United States foreign trade zones as described in Annex II . 2 . The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community . Initial period 1991 End period Fabricated structurals 20 683 16 546 4 137 Wire strand 62 250 49 800 12 450 Wire rope 12 250 9 800 2 450 Carbon / alloy wire 228 250 182 600 45 650 Wire products 31 875 25 500 6 375 Rail products 4 875 3 900 975 Other speciality steel 15 125 12 100 3 025 These quantities also include the products in the corresponding categories referred to in Article 2 of Commission Decision No 3724 / 89 /ECSC (2). With regard to semi-finished steel products listed as 'other semi-finished ( including slabs)' in Annex I , the Community quota , comprised within the general quota for semi-finished steel products shall be equal to 92 % of the total . Article 2 1 . Community export limits per product category shall be calculated by the Commission for the initial period, for the year 1991 and the end period by application to the United States apparent consumption within the meaning of Article 5 and Annex A of the Arrangement of the following percentages: (%) With regard to coated flat-rolled products listed as 'electrogalvanized' in Annex I , the Community quota , comprised within the general quota for coated flat-rolled products shall be equal to 25 % of the total . 2 . The Community export limits calculated pursuant to paragraph 1 shall be adjusted by the Commission to take account of revisions of the said United States apparent consumption. Product category Quota Semi-finished steel 0,76 Plate 7,13 Hot-rolled sheet and strip 7,29 Cold-rolled sheet 5,94 Black plate 12,84 Cold-rolled strip 5,34 Electrical sheet and strip 4,98 Stainless plate 5,89 Stainless sheet and strip 5,94 Tin plate 2,96 Tin-free steel 4,22 Coated flat-rolled products 4,51 Concrete reinforcing bar 0,09 3 . These limits may also he adjusted in line with the procedure laid down in Article 7 :  for advance use or carry-over of licences , (!) OJNoL 124 , 8 . 6 . 1970, p. 1 . (2 ) See page 21 of this Official Journal . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 3 situation regarding licences issued and on the measures to be taken with a view to ensuring best use of the overall limit .  to enable transfers between product categories , including transfers between product categories covered by this Regulation and those covered by Regulation (EEC) No 3723 / 89 ( »),  for additional quotas in case of short-supply ,  to take account of exports effected by the Community between 1 October 1989 and the date of entry into force of this Regulation ,  to take account of changes in the limits for semi-finished products made pursuant to Article 4 (e ) of the Arrangement , on additional quantities to be allocated at the discretion of the United States , under the conditions provided for in the Arrangement. Article 4 1 . The Community exports described in Article 1 shall , from the date of entry into force of this Regulation to 31 March 1992, be subject to the production to the competent customs office in the Community of an export licence and an export certificate . The export licences shall be issued by the appropriate authorities of each Member State within the limits of the amounts allocated to it pursuant to Article 3 . Member States shall fix the tonnages for which they anticipate that licence will be issued, in each quarter for each product category ; they shall inform the Commission thereof in the first 15 days of the relevant quarter . In doing so , they shall make sure that the export licence issues for each quarter ensure an adequate spread of exports over the whole year , taking into account the seasonal variations in trade in the product category in question. However, Member States shall not , without the prior authorization of the Commission, issue in any two consecutive quarters licences for amounts which exceed 52 % of their allocation in the initial period or 65 % of their allocation in 1991 . Member States may, subject to the second subparagraph hereof, issue further licences in the initial period, 1991 and the end period respectively, in respect to the unutilized part of licences issued which have been returned to their competent authorities in the initial period , 1991 and the end period . 2 . Licences shall be issued according to the following criteria :  compliance with the rules prescribed by this Regulation , in particular those concerning the quota allocated by the Commission pursuant to Article 3 ,  compliance with the traditional export patterns of undertakings taking account of the reduction principles established by this Regulation,  where appropriate , the taking into account of the situation of new producers of steel , while giving preference to traditional export patterns,  compliance with the rates of exports to the United States as traditionally spread out over the year,  compliance with the possibilities afforded by Article 3 ( 1 ) (b ) of this Regulation,  best use being made of any new possibilities provided for where appropriate , by this Regulation . Each licence shall indicate the undertaking engaged in production of steel within the Community, and established in the issuing Member State that is holding the allocation against which the licence is issued . Article 3 1 . (a) The Community quantitative export limits established and calculated pursuant to Article 2 shall be allocated for the initial period, 1991 and the end period by the Commission in accordance with Annex III , with the exception of any quantities granted under Articles 4 (e ) and 8 of the Arrangement , which shall be allocated by the Commission on the basis of the circumstances and conditions under which these quantities have been granted . (b) Notwithstanding point ( a ), the Community quantitative export limits to be allocated by the Commission in accordance with Annex III shall be reduced by 10 % in the initial period and 1991 for those Member States which , on the basis of certificates referred to in Article 4 ( 1 ) issued by them, have used less than 40 % of their quota by 30 June 1990 and 33 % of their quota by 30 June 1991 respectively. The quantities represented by such reductions shall be allocated by the Commission after consulting the Arrangement Committee on 1 August 1990 and 1 August 1991 respectively so as to facilitate the optimal use and administration of the Community export possibilities taking account of the share of Community exports effected by each Member State in each product category by 30 June 1990 and 30 June 1991 respectively . (c) Where the Community limits for arrangement products are adjusted in accordance with the fourth indent of Article 2 (3 ), the Commission shall adjust the allocation of quantity limits , taking account of the origin of the exports before the entry into force of this Regulation which gave rise to this adjustment. 2 . The Commission shall hold periodic consultations with the Arrangement Committee referred to in Article 3 (2) of Commission Decision No 3724/ 89 /ECSC on the ( J ) See page 16 of this Official Journal . No L 368 /4 Official Journal of the European Communities 18 . 12 . 89 3 . Transfers of export licences between steel undertakings or by steel undertakings to distributive undertakings may take place provided they concern the same product category and after prior notification to the authorities of the Member State in which the undertaking transferring the licence is established . Such transfer may take place between undertakings established in different Member States . 4 . Licences issued in one Member State of the Community shall be valid throughout the Community , 5 . Member States shall ensure the appropriate sanctions are applied in respect of all exports effected without production of the licence required hereunder and in respect of any other breaches of the provisions relating to such licences . Member States shall keep the Commission informed of all breaches of such measures and of all sanctions imposed in respect thereof, at intervals to be specified by the Commission . 6 . The Commission may lay down detailed rules for the implementation of paragraphs 1 to 4 of this Article and specify the information to be provided to the Commission concerning the licences and exports . the export declaration or of the document provided for in Article 18 of Council Directive 81 / 177 /EEC of 24 February 1981 on the harmonization of procedures for the export of Community goods ( 1 ). 3 . The extent to which a Member State has used up its allocation shall be determined on the basis of licences issued in accordance with Article 4 . Article 6 1 . Temporary exports to the United States of arrangement products which are to be re-exported from the United States in the same form or without having been subject to substantial transformation or having been subject to a double substantial transformation as defined in Appendix D of the Arrangement shall be charged against the allocation of the Member States whose authorities issued the licence . Upon production to the authorities of such Member State of proof of such re-exportation from the United States , the allocation of that Member State for the period within which such proof is presented shall be increased by the same amount . 2 . The Commission may lay down detailed rules for the implementation of this Article . Article 7 Where reference is made to the procedure mentioned in this Article , Article 11 of Regulation (EEC) No 1023 /70 will apply . Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 5 1 . Member States shall charge the amounts set out on the licences issued by them against their respective allocations made pursuant to Article 3 including all licences subsequently transferred to an undertaking of another Member State . 2 . Member States shall keep records of the exports of the products covered by this Regulation . The products shall be deemed to be so exported as at the date of acceptance, by the customs authorities of the Member State of dispatch , of This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1989. For the Council The President R. DUMAS (*) OJ No L 83 , 30 . 3 . 1981 , p. 40 . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 5 ANNEX I List of products Product HTS CN code Blooms and billets 7207.11 7207 11 7207.12.0010 7207 12 11 ( 41 ) l 7207.19 (40 ) 7207 12 19 (41 ) l 7207.20.0025 7207 12 90 (41 ) 7207.20.0075 ( 40 ) 7207 19 (40 ) 7207.20.0090 (40 ) 7207 2011 \ 7207 20 15 7218.90.0010 7207 20 17 I 7218.90.0020 7207 20 19 I 7218.90.0045 ( 40 ) 7207 20 31 (41 ) I 7218.90.0055 ( 40 ) 7207 20 33 (41 ) 7218.90.0070 ( 40 ) 7207 20 39 ( 41 ) \ 7218.90.0080 ( 40 ) 7207 20 51 l 7207 20 55 7224.90.0010 7207 20 57 7224.90.0030 ( 40 ) 7207 20 59 (40 ) l 7224.90.0040 7207 20 71 7224.90.0060 ( 40 ) 7207 20 79 (40 ) 7224.90.0070 ( 40 ) 7207 20 90 ( 40 ) I 7218 90 11 (42 ) l Il 7218 90 13 (42 ) Il 7218 90 15 ( 41 ) ( «) I II 7218 90 19 (41 ) ( 42 ) Il 7218 90 30 (41 ) (42 ) II 7218 90 50 (42 ) Il 7218 90 91 ( 40 ) ( 42 ) 7218 90 99 (40 ) ( 42 ) \ 7224 90 11 ( 41 ) I..I 7224 90 19 (41 ) l l.\ 7224 90 30 ll 7224 90 91 (40 ) 7224 90 99 ( 40 ) Other semi-finished 7206.10 7206 10 00  ( including slabs) l 7207.12.0050 7207 12 11 (43 ) 7207.20.0045 7207 12 19 (43 ) II 7207 12 90 (43 ) 7218.10 ( 17 ) 720720 31 ( 43) 7218.90.0035 7207 20 33 ( 43 ) II 720720 39 (43 ) \ 7224.10 ( 17 ) 7224.90.0020 7218 10 00 ( 17 ) 7224.90.0050 7218 90 15 (43 ) || 7218 90 19 (43 ) \ 7218 90 30 (43 ) \ 7224 10 00 ( 17 ) I || 7224 9011 (43 ) I 7224 90 19 (43) This Annex lists , for information purposes, the products which come under the ECSG Treaty and are covered by Article 1 ( 1 ) of Decision Na 3724/ 89 /ECSC. The subheadings and item numbers referred to above are subject to revision when the EC or the US adopt modifications to their respective import nomenclatures when such modifications are adopted, prior notification shall be given to the other party. No L 368 / 6 Official Journal of the European Communities 18 . 12 . 89 Product HTS CN code Plate 7208.31 7208 31 00 I 7208.32 7208 32 7208.33.50 7208 33 ( 44 ) 7208.41 7208 41 00 7208.42 7208 42 l 7208.43 7208 43 7210.90.10 ( s) ( 6 ) 7210 90 31 ( J ) 7211.11 7211 11 00 7211.12 7211 12 7211.21 7211 21 00 7211.22.0045 7211 22 10 ( 45 ) I 7211 22 90 ( 4S ) \ 7212.60 ( 6 ) II II7212 60 (6 ) 7225.30.30 II I 7225.40.30 7225 30 00 ( 4&lt; )(47 ) 7225.50.60 7225 40 10 ( 47 ) i II 722540 30 ( 47 ) 7226.91.50 722540 50 ( 47 ) l 7225 50 00 ( 4&lt; )( 47) I 7225 91 00 ( 4 «) ( 47 ) Hot, rolled sheet and strip 7208.11 7208 11 00 7208.12 7208 12 I 7208.13 7208 13 7208.14 7208 14 7208.21.50 7208 21 10 (44 ) \ 7208.22.50 7208 21 90 ( 44 ) 7208.23 7208 22 10 ( 44 ) 7208.24 7208 22 91 ( 44 ) 7208.34 7208 22 99 ( 44 ) 7208.35 7208 23 7208.44 7208 24 7208.45 7208 34 l 7208.90 ( s ) ( «) 7208 35 II 7208 44 \ 7211.19 ( 3 ) 7208 45 I 7211.22.0090 7208 90 ( s ) ( «) 7211.29 ( 3 ) II \ II7211 19 ( 3 ) I 7225.30.70 ( 3&gt; 7211 22 ( 48 ) 7225.40.70 ( 3 ) 7211 29 ( 3 ) 7226.91.70 ( 3 ) 7225 30 00 ( 3 ) (47 ) ( 4 ») 7226.91.80 ( 3 ) 7225 40 70 ( 3 ) (47 ) ll 7225 40 90 ( 3 ) (47 ) I 7226 91 00 ( 3 ) (47 ) 4 ») Cold-rolled sheet 7208.21.10 7208 21 10 ( i0 ) 7208.22.10 7208 21 90 ( 50 ) 7208.33.10 7208 22 10 ( ») I 7208 22 91 ( so ) 7209.11 7208 22 99 ( 50 ) 7209.12 7208 33 10 ( 50 ) 7209.13 7208 33 91 ( so ) 7209.14 7208 33 99 ( so ) 7209.21 II 7209.22 720911 00 7209.23 720912 l 7209.24.50 7209 13 7209.31 7209 14 7209.32 7209 21 00 7209.33 7209 22 7209.34 7209 23 7209.41 720924 10 ( 51 ) 18 . 12 . 89 Official Journal of the European Communities No L 368 /7 Product HTS CN code Cold-rolled sheet 7209.42 7209 24 91 ( S1 ) (cont'd) 7209.43 7209 31 00 7209.44 7209 32 7209.90 ( s ) ( 6 ) 7209 33 l 7209 34 7210.70.30 ( 5 ) ( 6 ) 7209 41 00 7209 42 7211.30.50 7209 43 7211.41.70 7209 44 7211.49.50 7209 90 ( s ) ( 6 ) 7225.50.80 ( 3 ) 7210 70 19 ( 5 ) ( 52 ) 7225.90 ( 3 ) ( 5 ) ( 6 ) 7210 70 90 (*) ( «) ( 52 ) 7226.92.50 ( 3 ) 7211 30 ( ») l ll 7211 41 (") 7211 49 ( 53 ) 7225 50 00 ( 3 ) ( 47 ) ( 49 ) (") 7225 90 ( 3 ) ( s ) ( 6 ) 7226 92 ( 3 ) ( 47 ) (") Blackplate 7209.24.10 7209 24 (") Cold-rolled strip 7221.30.10 ( 3 )( 16 ) 7211 30 31 ( 3 )( 16 )( 56 ) 7211.30.30 ( 3 )'( «) 7211 30 39 ( 3 ) ( 16 ) ( S6 ) 7211.41.10 ( 3 )( ") 7211 30 50 ( 3 )( lfi )( 56 ) 7211.41.30 ( 3 )( 1S ) 7211 30 90 ( 3 )( 16 )( 56 ) 7211.41.50 ( 3 )( 1S ) 7211 41 91 ( 3 )( 16 )( 56 ) 7211.49.10 ( 3 )( 16 ) 7211 41 95 ( 3 ) (") (") l 7211.49.30 ( 3 )'(") 7211 41 99 1 3 ) ( 16 ) ( S6 ) ' 7211.90 ( 3 )( 6 )( 16 ) 7211 49 91 ( 3 )( 1 ()( S6 ) II 721149 99 (*)(")(") \ 7212.30.10 ( «)( 16 ) 7211 90 ( 3 ){ 6 )( 16 )( 56 ) 7212.30.30 ( «) ( 1S ) 7212.40.10 ( J )&lt;") 7212 30 90 (') ( ie ) (") I I 7212 40 10 ( S )( 1S )(") 7226.92.70 ( 3 ) ( 16 ) 7212 40 99 ( 6 )( 16 ) ( 56 ) 7226.92.80 ( 3 ) (") 7226.99 ( 3 ) ( 6 ) ( 1S ) 7226 92 90 ( 3 ) ( «) (47 ) (") \ 7226 99 ( 3 )( 6 )( 16 ) Electrical sheet and strip 7225.10 ( s ) ( 6 ) : 7225 10 ( s ) ( s ) 7226.10 (6 ) 7226.10 ( «) Stainless plate 7219.11 ( 19 )(20) 7219 11 ( 19 )(20 ) 7219.12 ( 19 ) ( 20 ) 7219 12 ( 19)( 20 ) 7219.21 ( 19 )( 20 ) 7219 21 ( ») (20 ) 7219.22 ( 19 ) ( ») 7219 22 (&gt; 9 ) (20 ) 7219.31 ( 19 )( 20 ) 7219 31 ( 19 ) (20 ) 7220.11 ( 19 )(20 ) 7220 11 00 ( 19 )(20 ) Stainless sheet and strip 7219.13 ( 19 ) (20 ) (") 7219 13 ( 19 ) ( 20 ) 7219.14 ( ,9 )( 20 )(21 ) 72 1 9 14 ( 19 )(20)(21 ) \ 7219.23 (*' ») ( 20 ) ( 21 ) 72 1 9 23 ( 19 ) (20 ) (2l ) 7219.24 ( 19 ) ( 20 ) ( «) 7219 24 ( l9)( 20){ 21 ) 7219.32 ( ,9)(20)(21 ) 7219 32 ( ») (20 ) (21 ) 7219.33 (") (20 ) ( 21 ) 7219 33 ( 19 ) (20 ) ( 21 ) 7219.34 ( 19 ) (20 ) ( 21 ) 7219 34 ( 19)( 20)(21 ) 7219.35 ( 19 ) (20 ) ( 21 ) 7219 35 ( 19)(20 ){21 ) 7219.90 : ( s ) ( 6 ) ( 19 ) ( 20 ) ( 21 ) 7219 90 ( s )( 6 )( 19)( 20 )( 21 ) | 7220.12 ; ( 2 ) ( 19 ) ( 2&amp;) ( 22 ) 7220 12 00 (2 ) ( » 9 ) ( 20 ) ( 22 ) 7220.20.10 ( 19 )(20)(22 ) 7220 20 (2)( ,9H20 )(22 ) 7220.20.60 ( 19 ) (20 ) ( 22 ) 7220 90 (2 ) ( 6 ) ( 19 ) (20 ) ( 22 ) 7220.20.70 ( ») ("M") I 7220.20.90 ( I9 ) (20 ) ( 22 ) 7220.90 (2 ) ( 6 ) ( 19 ) (20 ) ( 22 ) No L 368 / 8 Official Journal of the European Communities 18 . 12 . 89 Product HTS CN code Tinplate 7210.11 { s )( 6 ) 7210 11 ( 5 )( 6 ) l 7210.12 ( 5 )( 6 ) 7210 12 ( 5 )( 6 ) 1 7212.10 ( 6 ) 7212 10 ( «) Tin-free steel 7210.50 ( 6 ) 7210 50 (6 ) 7210.90.60 ( ® ) 7210 90 35 ( 57 )  7210 90 39 (") 7210 90 90 ( «) ( «) Electrogalvanized 7210.31 ( s )(6 ) 7210 31 ( s ) ( 6 ) I 7210.39 ( s ) ( «) 7210 39 ( 5 ) ( 6 ) 7212.21 ( «:).. 7212 21 ( 6 ) 7212.29 ( s ) 7212 29 ( 6 ) Other coated flat-rolled 7210.20 { s ){ 6 ) 7210 20 ( J ) ( 6 ) products 7210.41 ( 5 )( 6 ) 7210 41 ( 5 )( 6 ) 7210.49 ( s )( 6 ) 7210 49 ( 5 ) { «) l 7210.60 (6 )(24 ) 7210 60 (6 )(24 ) l 7210.70.60 ( 5 )( 6 ) 721070 ( 5 )(6 )( 58 ) 7210.90.90 ( 5 ) .( «)(") 7210 90 10 ( 5 ) ( «) ( 81 ) l \ 7210 90 33 ( 5 ) ( 6 ) I 7212.30.50 (6 ) 7210 90 35 ( s ) ( 6 ) ( S9 ) I 7212.40.50 (6 ) 7210 90 39 ( 5 ) ( «)( «) l 7212.50 ( «) ( 81 ) 7210 90 90 ( 5 ) ( 6 ) { »)  I 7212 30 ( 6 ) ( 53 ) ll 7212 40 ( «) ( 53 ) \ 7212 50 10 (6 ) ( 81 ) II 7212 50 31 ( 6 ) \ 7212 50 39 ( 6 ) 7212 50 51 ( «) 7212 50 59 ( 6 ) 7212 50 71 ( 6 ) l Il 7212 50 73 (6 ) l 721250 75 ( 6 ) I Il 7212 50 91 ( 6 ) 7212 50 93 (6 ) 7212 50 97 (6 ) 7212 50 99 ( «) Rebar 7214.20 7214 20 00 Hot-finished bar 7213.39.0060 7213 39 00 ( 60 ) 7213.39.0090 7213 49 00 ( 60 ) 7213.49.0060 7213 50 00 ( 60 ) \ 7213.49.0090 l 7213.50.0060 7214 10 00 l 7213.50.0080 7214 30 00 I 7214 40 l 7214.10 7214 50 I 7214.30 7214 60 00 7214.40 7214.50 7228 20 11 7214.60 7228 20 19 l l 7228 20 30 l 7228.20.10 ( 6 ) 7228 20 50 I 7228.30.80 7228 20 90 ( 61 ) I 7228.40 7228 30 10 ( 47 ) I 7228.60.60 (6 ) 7228 30 90 (47) l 7228 40 00 l || 7228 60 10 (47 ) 7228 60 90 ( 47M") Cold-finished bar 7215.10 7215 10 00 7215.20 7215 20 00 7215.30 7215 30 00 7215.40 7215 40 00 l 7215.90 (*) 7215 90 (6 ) 18 . 12 . 89 Official Journal of the European Communities No L 368 / 9 Product HTS CN code Cold-finished bar (cont'd) Stainless bar / 7228.20.50 ( 6 ) 7228.50.50 7228.60.80 ( 6 ) 7228.80 7218.90.0030 7218.90.0065 7218.90.0090 7221.00.0060 7221.00.0080 7222.10 7222.20 7222.30 (*) 7228 20 70 7228 20 90 ( 6 ) (") 7228 50 00 ( 47 ) ' 7228 60 90 ( «) (47 ) (") 7228 80 7218 90 11 (") 7218 90 13 (") 7218 90 15 ( 41 ) (") 7218.90 19 ( 41 ) ( 63 ) 7218 90 30 (")(") 7218 90 50 (") 7218 90 91 (") 7218 90 99 (") 7221 00 10 ( 60 ) 7221 00 90 ( 60 ) 7222 10 7222 20 . 7222 30 (6 ) Carbon wire rod 7213.10 7213.20 7213.31 7213.39.0030 7213.41 7213.49.0030 7213.50.0020 7213.50.0040 7213 10 00 7213 20 00 7213 31 00 7213 39 00 ( 64 ) 7213 41 00 7213 49 00 (64 ) 7213 50 00 (&lt;5 ) Stainless wire rod Alloy wire rod 7221.00.0020 7221.00.0040 7227.20 7227.90.60 7221 00 10 ( 6S ) 7221 00 90 (") 7227 20 00 7227 9010 7227 90 90 (47 ) Bar shapes less than 80 mm Structural 7216.10 7216.21 7216.22 7216.31 7216.32 7216.33 7216.40 7216.50 7216.60 7216 10 00 ( 81 ) 7216 21 00 ( 81 ) 7216 22 00 ( 8 ») 7216 31 00 7216 32 00 7216 33 00 7216 40 7216 50 7216 60 Sheet piling 7222.40.30 7228.70.30 7301.10 7222 40 11 ( «) 7222 40 19 (") 7222 40 30 ( «) 7228 70 10 (6fi ) 7228 70 31 ( «) 7301 10-00 Fabricated structural 7216.90 7222.40.60 7228.70.60 7301.20 7308.10 7308.20 7308.30 ( ls ) 7216 90 7222 40 91 7222 40 93 7222 40 99 7228 70 91 7228 70 99 7301 20 00 No L 368 / 10 Official Journal of the European Communities 18 . 12 . 89 Product HTS CN code Fabricated structural (cont'd) Stainless wire Wire strand Wire rope 7308.40 7308.90.30 ( 12 ) 7308.90.60 ( 13 ) 7308.90.90 ( s )( 14 ) 7223.00.10 7223.00.50 ( 2 ) ( 6 ) 7312,10.10 ( 4 ) 7312.10.3015 (&lt;) 7312.10.3065 (4 ) 7312.10.3075 (4 ) 7312.10.3090 ( 4 ) 7312.10.60 (4 ) 7312.10.90 (4 ) 7308 10 00 7308 20 00 7308 30 00 ( 15 ) 7308 40 00 7308 90 ( 9 ) ( 14 ) ( «7 ) 7223 0010 (*') 7223 00 90 (") 73 12 1 0 30 (4 ) (69)( 71 ) 7312 10 50 ( 4 )( «) ( 70 ) ( 7I ) 731210 71 (4 ) (69 ) ( 71 ) 7312 10 75 ( 4 ) ( 69 ) ( 71 ) 7312 10 79 ( 4 )( 69 )( 71 ) 731210 30 (4 ) ( 69 )( 72 ) 7312 10 50 (4 ) ( « ») ( 72 ) ( 73 ) 7312 10 91 (4 ) ( « 9 ) 7312 10 95 ( 4 ) (69 ) 7312 10 99 ( 4 ) ( «9 ) ( 73 ) Other wire 7217.11 7217.12 7217.13 7217.19 7217.21 7217.22 7217.23 7217.29 7217.31 ( 3 ) 7217.32 7217.33 7217.39 ( 3 ) 7217 11 7217 12 7217 13 7217 19 72l7 21 00 7217 22 00 7217 23 00 7217 29 00 7217 31 00 ( 3 ) 7217 32 00 7217 33 00 7217 39 00 ( 3 ) Wire products Rails 7223.00.90 7229.20 7229.90 7313.00 ( ») ¢ 7314.41 ( 8 ) 7314.42 ... ( 8 ) 7314.49 ( 8 ) 7317.00.55 ( 7 ) 7317.00.6560 ( 7 ) 7317.00.75 ( 7) 7302.10 ( 10 ) 7223 00 10 (74 ) 7223 00 90 ( 74 ) 7229 20 00 7229 90 00 7313 00 00 ( ») 7314 41 ( ¢) 7314 42 ( «) 7314 49 00 ( 8 ) 7317 00 ( 7 )(7i ) 7302 10 ( 10 ) Rail products Alloy tool steel 7302.20 ( 18 ) 7302.40 ( » ») 7302.90 ( ») 8607.19.10 8607.19.20 7225.20 (J ) ( «) 7225.30.10 7225,30.5060 7225.40.1090 7225.40.5060 7225.50.1060 7226.20 ( «) 7302 20 00 ( 18 ) 7302 40 10 7302 90 30 ( «) 7302 90 90 ( 23 ) 8607 19 11 8607 19 19 7225 20 ( s )( «) 7225 30 00 ( 76 ) 7225 40 ( 77 ) 7225 50 00 (77) 7226 20 ( s ) 7226 91 00 (77 ) 7226 92 ( 77 ) 18 . 12 . 89 Official Journal of the European Communities No L 368 / 11 Product HTS CN code Alloy tool steel (cont'd) Other speciality steel 7226.91.1060 7226.91.3060 7226.92.1060 7226.92.3060 7227.10 7227.90.1060 7227.90.2060 7228.10 ( 6 ) 7228.30.40 7228.30.60 7228.50.1020 7228.50.1040 7228.50.1060 7228.50.1080 7228.60.1060 ( 6 ) 7229.10 7225.30.5030 7225.40.1015 7225.40.5030 7225.50.1030 7225.50.70 7226.91.1030 7226.91.3030 7226.92.1030 7226.92.3030 7227.90.1030 7227.90.2030 7228.30.20 7228.50.1010 7228.60.1030 ( 6 ) 7227 10 00 7227 90 90 (77 ) 7228 10 ( «) 7228 30 (77 ) 7228 50 00 (77 ) 7228 60 ( «) (77 ) 7229 10 00 7225 30 00 ( 78 ) 7225 40 ( 79 ) 7225 50 00 (7 ») ( 80 ) 7226 91 00 (7 ») 7226 92 (79 ) 7227 90 90 ( 7 ») 7228 30 D 7228 50 00 ( 7 ») 7228 60 ^H7') No L 368 / 12 Official journal of the European Communities 18 . 12 . 89 Footnotes (2) Excluded if 'razor blade steel' i.e. flat-rolled products of stainless steel not over 0,25 mm in thickness and not over 23 mm in width , containing by weight not over 14,7 percent of chromium, and certified at the time of entry to be used in the manufacture of razor blades . ( 3 ) Excluded if 'carbon/ alloy band saw steel' defined as follows : (a ) 'metal cutting band saw steel' referring to steel flat-rolled products , not less than 0,61 mm and not more than 0,91 mm in thickness , not less than 6,30 mm and not more than 50,80 mm in width , in coils , containing:  carbon : not less than 1,18 and not more than 1,32 % ,  chromium: not less than 0,15 and not more than 0,32 % ,  manganese: not less than 0,10 and not more than 0,40 % , certified by the importer of record or the ultimate consignee for use in the manufacture of metal-cutting band saw blades ; or (b) 'wood band saw steel' referring to ( 1 ) alloy steel flat-rolled products less than 4,75 mm in thickness which contains , in addition to iron , each of the following elements by weight in the amount specified:  carbon : not less than 0,70 nor more than 0,81 % ,  manganese : not less than 0,30 nor more than 0,55 % ,  silicon : not less than 0,20 nor more than 0,35 % ,  nickel : not less than 1,60 nor more than 2,70 % ,  chromium: none, or not more than 0,50 % ,  phosphorus : none , or not more than 0,03 % , and  sulfur : none , or not more than 0,15 % , or (2) cold-rolled flat-rolled products less than 4,75 mm in thickness , less than 300 mm in width , which contains , in addition to iron , each of the following elements by weight in the amount specified :  carbon : not less than 0,70 nor more than 0,81 % ,  manganese : not less than 0,30 nor more than 0,50 % ,  silicon: not less than 0,20 nor more than 0,35 % ,  chromium: none , or not more than 0,50 % ,  phosphorus: none, or not more than 0,03 % , and  sulfur: none , or not more than 0,15 % , certified by the importer of record or the ultimate consignee for use in the manufacture of wood band saws . (4) Excluded if covered with textile or other non-metallic material . ( 5 ) Excluded if cut , pressed or stamped to non-rectangular shape . ( 6 ) Covered if corrugated or subjected to surface treatments . (7 ) Excluded if corrugated fasteners , glaziers' points , hook nails , or ring nails . ( 8 ) Excluded if other than galvanized wire fencing wholly of round iron or steel wire measuring not over 5,08 mm and not under 1,905 mm in diameter , whether or not such wire is covered with plastics . (9 ) Excluded if fence or sign posts . ( 10 ) Excluded if current-conducting rail . ( n ) Excluded if twisted hoop or single flat wire, whether or not barbed. ( 12 ) Excluded if of cast iron . ( 13 ) Excluded if in part of stainless steel . ( 14 ) Excluded if plastic foam core insulating composite panels . { 15 5 Excluded if door or window frames; ( 16 ) Excluded if bale ties . ( 17 ) Excluded if other primary forms , e.g. blocks , lumps, puddled bars and pilings . ( 18 ) Excluded if forged. ( 19 ) Excluded if cladding grade 434 stainless steel certified by the importer of record to be used in the manufacture of stainless steel clad aluminum automobile trim . ( 20 ) Excluded if grade 253MA or 254SMO stainless steel . ( 21 ) Excluded if stainless steel flat-rolled products less than 4,75 mm in thickness and over 1 803,4 mm in width. ( 22) Excluded if stainless steel flat-rolled products less than 4,75 mm in thickness , less than 300 mm in width , and certified by the importer of record or ultimate consignee to be used in the manufacture of stainless steel flapper valves for compressors . ( 23 ) Covered if either ( a ) hot-rolled and designed to connect the ends of adjacent rails in track (i.e. 'joint bars'). These products are usually punched or slotted ; or (a ) hot-rolled and used to support rails in track , to maintain track gauge, and protect the ties ( i . e . 'tie plates'). These products are punched to provide holes for spikes and have one or two shoulder sections as rail guides . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 13 (24 ) Excluded if cut , pressed or stamped to non-rectangular shape and other than electrolytically coated or plated. (40 ) Excluded if pieces roughly shaped by forging. (41 ) Covered if of a width measuring less than four times , the thickness . ( 42) Covered if of a cross-sectional area of 19,4 cm2 or more . (43 ) Covered if of a width measuring at least four times the thickness . (44) Excluded if pickled. (45 ) Excluded if in coils . (46 ) Covered if of a thickness of 4,75 mm or more . (47 ) Excluded if of tool steel as defined in additional note 1 ( e), ( f) and (h ) to Chapter 72 of the HTS. (48 ) Covered if in coils . (49 ) Covered if of a thickness of less than 4,75 mm. (50) Covered if pickled . (51 ) Covered if of a thickness of 0,361 mm or more . (52 ) Excluded if coated or plated with metal or clad . ( 53 ) Covered if of a width of 300 mm or more . (54) Excluded if of heat resisting steel as defined in additional note 1 ( g ) to Chapter 72 of the HTS. ( 55 ) Covered if of a thickness of less than 0,361 mm. ( 56 ) Covered if of a width of less than 300 mm. ( 57 ) Covered if electrolytically coated or plated with base metal . ( 58 ) Covered if coated or plated with metal or clad. ( 59 ) Excluded if electrolytically coated or plated with base metal . ( 60 ) Covered if of circular cross-section and with a diameter of 19 mm or more if of other than circular cross-section . ( 61 ) Excluded if cold formed . ( 62) Covered if cold formed . ( 63 ) Covered if of a cross sectional area of less than 19,4 cm2 . ( 64 ) Covered if of circular cross-section and with a diameter of 14 mm or more but less than 19 mm . ( 65 ) Covered if of circular cross-section and with either a diameter of less than 14 mm or with a diameter of 14 mm or more but less than 19 mm . ( 66 ) Covered if hot rolled , not drilled , not punched and not otherwise advanced. ( 67 ) If columns , pillars , posts , beams, girders and similar structural units , excluded if in part of stainless steel or if of cast iron . ( 68 ) Excluded if other than round or flat wire . Also excluded if flat wire or razor blade steel ( see footnote 2) or flat wire further worked after flat rolling (see footnote 6). ( 69 ) Excluded if fitted with fittings or made up into articles . ( 70 ) Excluded if tyre cord. If other than tyre cord and other than stranded wire for prestressing concrete, excluded if of brass plated wire . (71 ) Covered if stranded wire . (72 ) Excluded if stranded wire . ( 73 ) Excluded if of brass plated wire. ( 74 ) Excluded if round or flat wire . ( 75 ) Excluded if thumb tacks; or drive pins , studs or other fasteners , suitable for use in powder-activated hand tools ; or staples in strip form; or furniture glides ; or cut products made of other than round wire and of one piece construction . ( 76 ) If of a thickness of 4,75 mm or more , covered if of tool steel as defined in additional note 1 (e ), ( f) and (h) to Chapter 72 of the HTS. If of a thickness of less than 4,75 mm, covered if of tool steel as defined in additional note 1 (e ) and ( f) to Chapter 72 of the HTS. ( 77) Covered if of tool steel as defined in additional note 1 (e) and (f) to Chapter 72 of the HTS. ( 78 ) Covered if of a thickness of less than 4,75 mm and of ball-bearing steel as defined in additional note 1 (h) to Chapter 72 of the HTS . ( 79 ) Covered if of ball-bearing steel as defined in additional note 1 (h) to Chapter 72 of the HTS. ( 80 ) Covered if of a thickness of less than 4,75 mm and of heat-resisting steel as defined in additional note 1 (g) to Chapter 72 of the HTS . ( 81 ) Excluded if silvered , gilded or platinum plated. No L 368 / 14 Official Journal of the European Communities 18 . 12 . 89 ANNEX 11 United States customs territory and United States foreign trade zones The United States customs territory shall comprise the States , the district of Columbia and Puerto Rico. A United States foreign zone shall be defined as follows : It is isolated, enclosed and policed area , operated as a public utility, in or adjacent to a port of entry, furnished with facilities for lading, unlading, handling, storing, manipulating, manufacturing and exhibiting goods and for reshipping them by land , water or air . Any foreign and domestic merchandise, except such as is prohibited by law or such as the Board may order to be excluded as detrimental to the public interest , health or safety , may be brought into a zone without being subject to the customs laws of the United States governing the entry of goods or the payment of duty thereon; and such merchandise permitted in a zone may be stored , exhibited , manufactured , mixed or manipulated in any manner , except as provided in the act and other applicable laws or regulations. The merchandise may be exported , destroyed or sent into customs territory from the zone. In the original package or otherwise. It is subject to customs duties if sent into customs territory, but not if reshipped to foreign points . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 15 ANNEX III Allocation among Member States (%) D F I NL B L UK GR DK IRL E P Semi-finished products 46,53 13,49 2,79 13,96 12,10  4,19    6,94  Plate 18,42 2,95 8,47 0,74 38,61  11,17  1,44  18,20  Hot-rolled sheet and strip 32,66 32,04 8,60 19,39 3,65 0,55 0,85    2,26  Cold-rolled sheet 39,90 14,46 8,90 14,67 8,14 0,25 2,14 4,75 ...   6,79  Black plate 11,72 10,75  16,71 30,96  0,16 29,70     Cold-rolled strip 51,75 6,29 0,39 0,13 3,98  8,54 6,13   22,79  Electrical sheet and strip 47,60 1,03 46,11  1,23  - 4,03      Stainless plate 55,90 : 3,88 0,77 0,03 9,63  29,79      Stainless sheet and strip 19,31 42,23 5,60 0,02 3,84  5,44    23,56  Tinplate 45,07 32,57  10,75 3,35  0,69    7,57  Tin-free steel 78,70 18,90  0,89 0,99  0,52      Coated flat-rolled products 47,19 19,16 7,15 3,41 3,19 0,35 2,08    12,62 4,85 Reinforcing bar 21,59 26,59 0,08    1,50    50,24  Hot-finished bar 7,03 11,28 2,78 0,24 4,43 16,05 41,13    17,06  Cold-finished bar 6,94 45,40 3,85 0,08 0,65  27,56    15,52  Stainless bar 11,09 22,48 11,10 0,04 0,10  9,32  0,10  45,77 .  Carbon wire rod 12,27 37,57 0,01 2,87 6,62 0,02 21,00    18,91 0,73 Stainless wire rod 11,39 33,93 19,55 0,03 8,20  0,21  0,06  26,63  Alloy wire rod 7,49 40,84 10,42 27,94 0,92 ­  11,75   '  0,64  Bar shapes under 80 mm 12,18 1,95 1,22 1,34 53,86 19,18 7,43    2,84  Structurals 17,50 8,63 0,50  19,30 13,83 18,31    21,93  Sheet piling 27,67 25,16    30,52 16,65      Fabricated structurals 11,62 4,32 40,51 3,27  17,44 19,62  3,22    Stainless wire 6,97 23,06 29,65 0,51 20,18  19,13    0,50  Wire strand 8,62 10,73 27,57 9,58 4,87  7,63  0,01  30,99  Wire rope 19,77 21,55 8,96 7,68 4,11  15,16  1,13  21,64  Carbon and alloy wire 14,90 27,30 4,05 1,16 35,33 4,27 12,48  0,09  0,42  Wire products 2,32 3,32 1,10 2,51 13,89 15,59 4,76  4,47  52,04  Rails 58,54 14,36    20,77 6,33      Railway or tramway track con ­ struction material , wheels and axles 10,59 75,98 4,26 0,13 0,76 0,79 6,69 0,80 Alloy tool steel 62,61 9,60 13,90 0,53 0,45  10,71    2,20  Other specialty steel 12,87 33,74 49,70 0,15 0,92  2,27    0,35 